Citation Nr: 0943827	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  05-32 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial compensable rating for asbestosis.


REPRESENTATION

Appellant represented by:	Atlantic County, Veteran's 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from September 1968 to 
September 1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) and Insurance 
Center, in Philadelphia, Pennsylvania.

The Board notes that the Veteran's original claim was 
previously remanded to the RO via the Appeals Management 
Center (AMC) for further development per a Board decision 
dated January 2008.  


FINDING OF FACT

The Veteran's service-connected asbestosis is shown to be 
manifested by complaints of shortness of breath on exertion; 
clinically, by multiple areas of calcific plaques and a large 
pleural plaque in the lower lobe of the left lung consistent 
with asbestosis on x-ray, and by pulmonary function results 
of FVCs predominantly greater than 80 percent and DLCO (sb) 
ranging from 89 to 103 percent predicted.


CONCLUSION OF LAW

The criteria for an initial compensable rating for asbestosis 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.31, 4.97, Diagnostic Code 6833 
(2009).







REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112. 
However, the VCAA notice requirements may, nonetheless, be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Id.

In this appeal, a December 2004 and a February 2008 post-
remand letter provided notice to the Veteran regarding what 
information and evidence was needed to substantiate the 
claims for an increased rating, as well as what information 
and evidence must be submitted by the Veteran and what 
information and evidence would be obtained by VA.  The 
February 2008 letter also notified the Veteran that he could 
send VA information that pertained to his claim and provided 
the Veteran with information pertaining to the assignment of 
disability ratings and effective dates, as well as the type 
of evidence that impacts those determinations, consistent 
with Dingess/Hartman.  

After issuance of the February 2008 letter, and an 
opportunity for the Veteran to respond, the October 2009 SSOC 
reflects readjudication of the claim.  Hence, the Veteran is 
not shown to be prejudiced by the timing of this notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters remaining on appeal.  Pertinent 
medical evidence associated with the claims file in 
connection with this matter consists of private records, VA 
medical records and reports of VA examinations in February 
2005, June 2006 and July 2009.  Also of record and considered 
in connection with the appeal are various written statements 
provided by the Veteran and by his representative, on his 
behalf, as well as a hearing before a decision review 
officer.  The Board also notes that no further RO action on 
the claims on appeal is warranted.

In sum, the duties imposed by the VCAA have been considered 
and satisfied. Through various notices of the RO/AMC, the 
Veteran has been notified and made aware of the evidence 
needed to substantiate these claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claims.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal. 
 Any such error is deemed harmless and does not preclude 
appellate consideration of the claims remaining on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543. 


Background

By a March 2005 rating decision, the RO granted service 
connection for asbestosis and assigned a noncompensable 
rating, effective November 18, 2004.  The Veteran appealed 
asserting that his disease warranted a higher rating.  
Specifically, the Veteran asserted that he continued to have 
severe breathing difficulty and that a recent examination 
indicated growths on his lungs that could be related to 
mesothelioma.  The Veteran also argued that because his 
chance of being diagnosed with lung cancer due to his 
asbestosis is significant, a higher evaluation is warranted.

A June 2003 radiology report indicated complaints of 
shortness of breath and revealed mild nodular fibrotic 
chronic lung changes with no distinct active disease.  A 
September 2004 x-ray of the chest indicated soft tissue 
density in the posterior aspect of the lower lung field that 
was unchanged since the previous examination.  A CT scan of 
the chest indicated asbestosis with a soft tissue density 
lesion in the posterior aspect of the left lower lung field.  
A September 2004 pulmonary function test indicated a FVC of 
82.6 percent.  

Pulmonary function tests (PFTs) dated October 2004 noted a 
normal FVC of 89 percent and a DLCO of 84 percent.  There was 
no evidence of obstruction or restriction.  A November 2004 
PET scan of the lungs revealed a negative positron emission 
tomography whole body scan.  There was no evidence of 
abnormal localization to either lung to indicate neoplasia.  

The Veteran was afforded a VA examination in February 2005.  
The examiner noted that the Veteran was diagnosed with 
asbestosis two years ago when he presented with pneumonia.  
Since then the Veteran had shortness of breath with exertion, 
occasional coughing and occasional bronchitis episodes 
throughout the year.  Examination revealed that the Veteran's 
chest was clear to auscultation.  The examiner reviewed the 
October 2004 PFTs and noted that the Veteran had a FVC of 89 
percent pre bronchodilator, and a FVC of 81 percent post 
bronchodilator.  The examiner provided a diagnosis of 
asbestosis with current functional impairment due to 
shortness of breath with exertion.  

A March 2005 CT scan revealed no interval changes since the 
September 2004 CT scan, which showered multiple small 
calcified pleural based nodules.  There was a probable large 
pleural plaque at the left lung base consistent with 
asbestosis, and mesothelioma could not be excluded.  An April 
2006 x-ray of the chest revealed a density in the inferior 
left lower lobe of uncertain significance.  A CT scan was 
recommended.  

The Veteran was afforded a hearing before a decision review 
officer in May 2006.  During his hearing the Veteran 
testified that he had significant breathing problems to the 
degree that he had borderline mesothelioma.  Additionally, 
the Veteran reported that he saw his VA doctor twice a year 
for evaluation of his lungs.  

A June 2006 VA examination noted that a CAT scan demonstrated 
bilateral pleural base calcified plaques with a large pleural 
base plaque at the left lung base that had remained stable.  
There was no productive cough and the Veteran denied 
incapacitating episodes.  The Veteran complained of wheezing 
on exertion, but did not take any medications for his lungs.  
Lungs were clear on examination.  The examiner provided a 
diagnosis of asbestosis with no diffuse fibrosis of the 
lungs.  

June 2006 pulmonary function tests showed an FVC of 78 
percent.  An interpretation indicated that there was no 
evidence of airflow obstruction.  Lung volumes were within 
the normal limits and diffusing capacity was mildly reduced, 
suggesting a gas transfer abnormality.

A separate June 2006 private PFTs indicated a FVC of 74 
percent.  An interpretation of low vital capacity possibly 
due to restriction of lung volumes was provided.  

The Veteran was afforded another VA examination in July 2009.  
The examiner stated that a CT scan on file showed clear cut 
evidence of asbestosis.  Additionally the review of the June 
2006 PFTs showed a low forced vital capacity  with 
improvement in his 25-75 flow rates by 41 percent  after 
bronchodilators.  The Veteran complained of occasional green 
phlegm, and daily wheezing.  There were no incapacitating 
episodes in the past 12 months.  Examination revealed 
unlabored breathing, no neck vein distention, and lungs were 
grossly clear.  PFTs showed a FVC of 104 percent, FEV1/FVC of 
75 percent, and a DLCO (sb) of 103 percent.  An 
interpretation indicated normal pulmonary function.  When 
compared to the June 2006 prior study, there were no 
significant changes in the FEV1 or FVC.  The diffusion 
abnormality was not present in the current study.  The 
examiner provided a diagnosis of asbestosis with normal PFTs.


Legal Criteria

The present appeal involves the Veteran's claim that the 
severity of his service-connected asbestosis warrants a 
higher disability rating.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  See also Fenderson v. West, 12 Vet. App. 119 
(1999), with regard to initial ratings after service 
connection.

The Veteran's asbestosis is currently evaluated as 
noncompensable under 38 C.F.R. § 4.130, Diagnostic Code 6833, 
for asbestosis.  A zero percent (noncompensable) rating is to 
be assigned when the requirements for a compensable rating 
under the applicable code are not met.  38 C.F.R. 4.31.

Under Diagnostic Code 6833, asbestosis is primarily rated 
according to the degree of impairment on pulmonary function 
tests.  The criteria for a higher rating, i.e., 10 percent, 
is satisfied where pulmonary function testing reveal there is 
FVC (Forced Vital Capacity) of 75 to 80 percent predicted; or 
where the Diffusion Capacity of the Lung for Carbon Monoxide 
by the Single Breath Method (DLCO (SB)) is 66 to 80 percent 
predicted.  38 C.F.R. § 4.97, Diagnostic Code 6833.

Analysis

The relevant evidence in this case consists mainly of VA 
examination reports of February 2005, June 2006, and July 
2009, as well as private medical records.  A September 2004 
x-ray of the chest indicated soft tissue density in the 
posterior aspect of the left lower lung.  A CT scan of the 
same date indicated asbestosis with a soft tissue density 
lesion in the posterior aspect of the left lung.  A March 
2005 CT scan noted no changes since September 2004, with 
multiple small calcified pleural based nodules and a probably 
large pleural plaque at the left lung base.  

PFTs conducted in October 2004 showed a normal FVC of 89 
percent and a DLCO of 84 percent.  At the time of VA 
examination in June 2006, PFTs revealed a FVC of 78 percent 
with lung volumes within the normal limits and diffusing 
capacity mildly reduced.  Private PFTs showed a FVC of 74 
percent, and an interpretation of low vital capacity possibly 
due to restriction of lung volumes was provided.  Finally, 
PFTs conducted at a July 2009 VA examination revealed a FVC 
of 104 percent, and a DLCO (sb) of 103 percent.  
Interpretation of the PFTs indicated normal pulmonary 
function.  When the results were compared to the June 2006 
study, there were no significant changes in the FVC.  
Additionally, the diffusion abnormality seen in the June 2006 
study was not present in the July 2009 study.  There was no 
evidence of any incapacitating episodes related to the 
Veteran's asbestosis.

The Board notes that the Veteran's private June 2006 PFTs 
showed a FVC of 74 percent predicted, however, considering 
the evidence in light of the above-noted criteria, the Board 
finds that the overall clinical evidence of records supports 
the assignment of a noncompensable rating under Diagnostic 
Code 6833.  Thus, with the exception of the June 2006 private 
PFTs, as the Veteran's PFTs doe not show FVC of 75 to 80 
percent predicted or a DLCO (sb) of 66 to 80 percent 
predicted, the criteria for a compensable rating under 
Diagnostic Code 6833 have not been met; the preponderance of 
the evidence is against the claim, and the benefit-of-the- 
doubt standard of proof does not apply.  38 U.S.C.A. § 
5107(b).  The Veteran may reopen a claim for a higher rating 
for service-connected asbestosis at any time should he 
experience an increase in severity of symptoms related to 
this condition.

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate. Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability. If 
the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability 
picture is contemplated by the rating schedule, the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required. Here, as discussed above, the rating criteria 
for the service-connected asbestosis reasonably describe the 
Veteran's disability level and symptomatology. Thus, as the 
Veteran's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is adequate, and 
no referral for an extraschedular evaluation is required. 
Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009).


ORDER


An initial compensable rating for asbestosis is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


